Order entered August 8, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00108-CV

                CHARLES R. ALLEN AND JULIE L. ALLEN, Appellants

                                             V.

                             STATE FARM LLOYDS, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-02015-B

                                            ORDER
       We GRANT appellees’ August 4, 2016 unopposed second motion for an extension of

time to file a brief and extend the time to SEPTEMBER 21, 2016. No further extension will be

granted absent extenuating circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE